J-S35042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    AARON GLENN WOODBURY                       :
                                               :
                      Appellant                :   No. 560 MDA 2022

          Appeal from the Judgment of Sentence Entered December 9, 2020
    In the Court of Common Pleas of Tioga County Criminal Division at No(s): CP-
                               59-CR-0000200-2019


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED: DECEMBER 1, 2022

        Appellant, Aaron Glenn Woodbury, appeals from the judgment of

sentence entered in the Court of Common Pleas of Tioga County after a jury

convicted him of one count of Persons Not to Possess a Firearm.1              After

careful review, we affirm.

        On March 27, 2019, Appellant was charged with the above-referenced

crime after his fiancée, Amy Wolff, had reported a domestic dispute between

the two and accused him of possibly removing a firearm from the home

without permission and otherwise storing firearms in a bedroom clothes

closet over which he maintained exclusive control.          The trial court opinion

aptly develops the pertinent facts and procedural history that followed:

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. § 6105(a)(1).
J-S35042-22



      At the time of trial, the defense stipulated that Appellant was a
      person who had a record that qualified him as a person not to
      possess a firearm. The sole issue on the single count, therefore,
      was whether Appellant possessed the firearm.

      At trial, the uncontroverted testimony established that
      Pennsylvania State Police Trooper, Michael Adams, responded to
      a domestic dispute in which a firearm was reportedly stolen.
      This report came through Amy Wolff . . . . Ms. Wolfe and
      Appellant reside together, both sharing the same bedroom. The
      trooper took the report [and] canvassed the area, but was
      unable to locate [Appellant].

      The following day, March 28, 2019, Trooper Matt Smith and
      Trooper Terri Seal proceeded to the house for a follow-up
      interview with Ms. Wolff. Following a conversation with her at
      the home, they were lead [sic] to the master bedroom where
      they observed handguns and long guns in a closet.

      The testimony established the room was the master bedroom
      which is occupied by Ms. Wolff and [Appellant]. In the bedroom
      were two closets, one containing female clothing and one
      containing male clothing. Ms. Wolff reported that the closet
      containing the male clothing was used exclusively by Appellant.

      Inside the closet the troopers observed five firearms. At their
      instruction, the firearms were removed from the closet to the
      bed where they were inventoried and confiscated by the
      Pennsylvania State Police. All of this was done with the consent
      of Ms. Wolff.

      Ms. Wolff[‘s testimony was] that the closet was under the
      exclusive domain of Appellant and that the firearms had been
      stored in that closet for some time. N.T., 9/30/2021, at 54-55.

Trial Court Opinion, 6/7/2022, at 1-2.

      At the conclusion of trial, the jury returned a verdict of guilty on the

single count of persons not to possess.         After the trial court denied

Appellant’s post-trial motion, this timely appeal followed.



                                     -2-
J-S35042-22



      Herein, Appellant has filed a counseled brief presenting the four

questions he initially raised in his Pa.R.A.P. 1925(b) concise statement of

matters complained of on appeal. Specifically, Appellant asks:

      1. Whether the verdict was against the weight of the evidence
         as to shock the conscience as Mr. Woodbury was incarcerated
         when the weapons were found laid out on a bed in the master
         bedroom by his paramour who he was involved in a domestic
         incident with and did not testify at trial.

      2. Whether the evidence presented [ ] insufficient to establish
         the elements of the charges for the same reasons as stated
         above.


      3. Whether the [trial court] erred in providing its own definition
         of possession rather than strictly what the Pennsylvania
         Standard jury instructions provide.


      4. Whether the [trial court] erred in determining a key witness,
         Amy Wolff, was unavailable at the time of trial to testify and
         thus allowed her prior under oath statements to be admitted
         and read on the record at trial.


Brief of Appellant, at 8.

      In Appellant’s first two issues, he relies on the same evidence to

challenge the weight and the sufficiency of the evidence, respectively.

Preliminarily, we note that “[a] challenge to the weight of the evidence is

distinct from a challenge to the sufficiency of the evidence[. T]he former

concedes that the Commonwealth has produced sufficient evidence of each

element of the crime, but questions which evidence is to be believed.”

See Commonwealth v. Kinney, 157 A.3d 968, 971 (Pa. Super. 2017)

(citation omitted).

                                    -3-
J-S35042-22



       Appellant claims first that the verdict was against the weight of the

evidence.    This Court's standard of review of a weight of the evidence claim

is well-settled:

      A weight of the evidence claim concedes that the evidence is
      sufficient to sustain the verdict, but seeks a new trial on the
      ground that the evidence was so one-sided or so weighted in
      favor of acquittal that a guilty verdict shocks one's sense of
      justice. On review, an appellate court does not substitute its
      judgment for the finder of fact and consider the underlying
      question of whether the verdict is against the weight of the
      evidence, but, rather, determines only whether the trial court
      abused its discretion in making its determination.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013) (citations

omitted).

      A trial court will not grant a new trial because of a mere conflict in the

testimony.    Commonwealth v. Mucci, 143 A.3d 399, 410 (Pa. Super.

2016) (citation omitted). Further, the jury, as fact finder, is free to believe

all, some, or none or the evidence presented. Commonwealth v. Jacoby,

170 A.3d 1065, 1078 (Pa. 2017) (citations omitted). The jury is also free to

“resolve any inconsistencies or discrepancies in the testimony in either

party's favor.” Id.

      This Court will not find an abuse of discretion
      based on a mere error of judgment, but rather ... where the
      [trial] court has reached a conclusion which overrides or
      misapplies the law, or where the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will. Importantly, [this C]ourt should not find that a
      trial court abused its discretion merely because [we] disagree[ ]
      with the trial court's conclusion. Indeed, “when reviewing the
      trial court's exercise of discretion, it is improper for [this C]ourt
      to ‘step[ ] into the shoes’ of the trial judge and review the

                                      -4-
J-S35042-22


       evidence de novo.”       In other words, [this C]ourt “may not
       disturb a trial court's discretionary ruling by substituting its own
       judgment for that of the trial court.”

Commonwealth v. Gill, 206 A.3d 459, 467 (Pa. 2019) (citations and some

quotation marks omitted).

       We agree with the trial court that Appellant's challenges to the weight

of the evidence are without merit. The crux of Appellant’s position is that

the chief witness against him, his fiancée Amy Wolff, had motive to report

falsely to authorities that he may be in unlawful possession of a firearm

because she was angry that he had relapsed and caused a domestic

disturbance prior to the 9-1-1 call. Also weighing against the allegation that

he possessed the firearms located in his closet, he continues, was evidence

that the firearms were registered to either Ms. Wolff or her father, not to

him.    Appellant’s brief contains no additional argument or citation to

pertinent authority to develop his claim further.

       The Commonwealth responds that the jury was free to believe all,

some, or none of Ms. Wolff’s preliminary hearing testimony read into

evidence that Appellant, alone, stored and controlled the guns found in his

bedroom closet. The jury also heard investigating Pennsylvania State Police

Trooper Michael Adams testify that Ms. Wolff led him to the couple’s master

bedroom to show him Appellant’s clothes closet, which, the trooper

observed, contained only men’s clothing and soft gun case containing the

firearms in question.




                                      -5-
J-S35042-22



      Given such testimony, which the jury reasonably believed, the trial

court’s rejection of Appellant’s post-trial motion challenging the weight of

the evidence does not shock the conscience.             Accordingly, we find

Appellant’s first issue to be without merit.

      In Appellant’s second issue, he challenges the sufficiency of the

evidence offered to prove the charge of persons not to possess a firearm.

      For claims challenging the sufficiency of evidence, we employ a well-

settled standard of review:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.... Finally, the finder
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or
      none of the evidence.

Commonwealth v. Brockman, 167 A.3d 29, 38 (Pa. Super. 2017) (citation

omitted).




                                      -6-
J-S35042-22



       To sustain a conviction for persons not to possess a firearm, the

Commonwealth must prove the defendant was a person not to possess a

firearm2 and that the defendant did “possess, use, control, sell transfer or

manufacture a firearm.”         18 Pa.C.S.A. § 6105.    Herein, Appellant baldly

argues he could not have possessed the firearms because he was

incarcerated at the time Ms. Wolff showed the firearms to Trooper Adams,

the firearms were registered to Ms. Wolff and her father alone, the firearms

were found in a house he shared with others, and Ms. Wolff was an

unreliable witness in the wake of the couple’s domestic dispute.

       Setting aside, again, Appellant’s failure to develop this argument any

further, we note that he mainly assails the jury’s credibility determination in

favor of Ms. Wolff despite “her bias at the time of the incident.” Brief for

Appellant, at 17.      Specifically, Ms. Wolff testified that Appellant maintained

exclusive control of his closet and the firearms contained therein, and

Trooper Adams confirmed that the closet in question contained only men’s

clothing and a soft gun case containing firearms. N.T., 9/30/20, at 29-30.

       However, it is well-established that challenges to the credibility of a

witness pertain to the weight given the testimony by the factfinder and not

the sufficiency of the evidence.          Commonwealth v. Samuel, 102 A.3d


____________________________________________


2 We reiterate that Appellant stipulated at trial that he is a person not
to possess firearms. Therefore, he does not challenge the persons not to
possess element of the crime on appeal.



                                           -7-
J-S35042-22



1001, 1005 (Pa. Super. 2014).         “A sufficiency-of-the-evidence review ...

does not include an assessment of the credibility of the testimony offered by

the Commonwealth.”        Commonwealth v. Wilson, 825 A.2d 710, 713-14

(Pa. Super. 2003).     Accordingly, we will not address Appellant's credibility

claim in the context of this sufficiency challenge.

      The remainder of Appellant’s sufficiency challenge centers on the fact

that the firearms were found not in his actual possession but in a master

bedroom accessible by both Ms. Wolff and her daughter, who also owned

and operated a firearm. As such, he maintains, the Commonwealth failed to

prove he constructively possessed the firearms.

      Constructive possession is “an inference arising from a set of facts that

possession of the contraband was more likely than not.” Commonwealth

v. McClellan, 178 A.3d 874 (Pa. Super. 2018). It is a legal fiction which is

defined as “conscious dominion, meaning that the defendant has the power

to control the contraband and the intent to exercise that control.” See also

Commonwealth         v.   Macolino,      469     A.2d   132,     134     (Pa.   1983).

Commonwealth         v.   Parrish, 191    A.3d    31,   36     (Pa.    Super.   2018).

Constructive possession may be established by circumstantial evidence and

is viewed in the totality of the circumstances. Id. at 36-37.

      Regarding the application of such concepts, the Pennsylvania Supreme

Court has explained:

      Though these tests may be helpful and logical in the abstract,
      application to actual factual situations, particularly when multiple
      actors are involved, has proven difficult for our lower courts in

                                      -8-
J-S35042-22


     cases involving controlled substances located on premises in
     joint possession but not on the actual person of any of the
     parties entitled to occupy those premises.

     To aid application, [our Supreme Court] ha[s] held
     that constructive possession may be established by the totality
     of the circumstances. Commonwealth v. Fortune, 318 A.2d
     327 (Pa. 1974). [Our Supreme Court] took a further step toward
     resolving these problems in Commonwealth v. Macolino,
     supra. In Macolino, contraband and otherwise legal items used
     in the drug trade were found in the common bedroom of the
     Macolinos, a married couple. [The Supreme Court] held that
     “constructive possession can be found in one defendant when
     both the husband and wife have equal access to an area where
     the illegal substance or contraband is found.” [Macolino,] 469
     A.2d at 135. See also Commonwealth v. Carroll, 507 A.2d
     819 (Pa. 1986).

     ...

     [The Supreme Court held] that even absent a marital
     relationship constructive possession may be found in either or
     both actors if contraband is found in an area of joint control and
     equal access. The marital relationship per se was not critical to
     the Macolino analysis; shared access to and control of the area
     where the contraband was found was critical.

Commonwealth v. Murdick, 507 A.2d 1212, 1213–1214 (Pa. 1986).

     Here, the Commonwealth presented evidence that the firearms in

question were recovered by the state police in a closet that was under the

exclusive dominion of Appellant for the several years he lived with Ms. Wolff

and shared her master bedroom.      Ms. Wolff’s testimony to this effect was

entered into evidence, and it was supported by Trooper Adams’ observation

that the closet in question contained only men’s clothing, while the adjacent

closet contained only women’s clothing. Such evidence, therefore, permitted

a jury to conclude reasonably that Appellant had, at a minimum, joint access


                                    -9-
J-S35042-22



to and control over the firearms found in his closet. Accordingly, we discern

no merit to Appellant’s sufficiency claim.

      In the third issue raised in Appellant’s Rule 1925(b) statement and

developed in his brief, he contends that the trial court erroneously

responded to a jury question regarding the element of possession by

providing its own definition rather than adhere to the Pennsylvania Standard

Jury Instruction that it had delivered during its jury charge.         Before

addressing the merits of this argument, however, we must determine

whether Appellant has waived it.

      Pennsylvania Rule of Appellate Procedure 2119 requires parties to

include in their briefs “discussion and citation of authorities as are deemed

pertinent.” See Pa.R.A.P. 2119(a). When “an appellate brief fails to provide

any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that

claim is waived.” Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa.

2009) (citing, inter alia, Pa.R.A.P. 2119(a)); see also Commonwealth v.

Russell, 209 A.3d 419, 429–30 (Pa. Super. 2019) (explaining that this

Court will not make an appellant's arguments and finding waiver of an

undeveloped claim).

      Appellant fails to develop this claim with anything more than a

suggestion that the court’s additional remark “seems to imply that

[Appellant] was in possession of the firearms rather than allowing the jury to

form their [sic] own conclusion.”      Devoid of a properly developed legal

                                     - 10 -
J-S35042-22



argument supported by pertinent legal authority, this claim as presented

does not allow for meaningful appellate review. Accordingly, Appellant has

waived this claim.

      In Appellant’s final issue, he contends that the trial court erroneously

declared Ms. Wolff unavailable at the time of trial to testify and compounded

such error by allowing her preliminary hearing testimony, offered under

oath, to be admitted and read on the record at trial. His challenge in this

regard appears two-pronged.          First, he contends that Ms. Wolff was not

“unavailable” as that term is understood in Pennsylvania Rule of Evidence

(“Pa.R.E.”) 8049.     Second, he claims he was denied a full and fair

opportunity to confer with his preliminary hearing counsel, which thus

denied him effective cross-examination of Wolff at the hearing.

      It is well-established that “[t]he admission of evidence is solely within

the discretion of the trial court, and a trial court's evidentiary rulings will be

reversed on appeal only upon an abuse of that discretion.” Commonwealth

v. Le, ––– Pa. ––––, 208 A.3d 960, 970 (Pa. 2019) (citing Commonwealth

v. Reid, 627 Pa. 151, 99 A.3d 470, 493 (2014)).

      Pa.R.E.   804   allows   for    the   admission   of   prior   testimony   of

an unavailable witness. A declarant is unavailable when he or she “is absent

from the trial or hearing and the statement's proponent has not been able,

by process or other reasonable means, to procure: (A) the declarant’s

attendance, in the case of a hearsay exception under Rule 804(b)(1) . . . .”

Pa.R.E. 804(a)(5). Referenced Rule 804(b)(1) provides, relevantly, that the

                                       - 11 -
J-S35042-22



declarant’s former testimony given as a witness at a legal proceeding, such

as a hearing, is admissible if now offered against a party who had an

opportunity and similar motive to develop it by direct, cross-, or redirect

examination. Pa.R.E. 804(b)(1)(A) and (B).

      However, before the Commonwealth can introduce the prior testimony

of an unavailable witness, the Commonwealth must first show that it made a

good faith effort to try to produce the live testimony of the witness, yet,

through   no   fault   of   its   own,   was   prevented    from   doing   so.

See Commonwealth v. Lebo, 795 A.2d 987, 990 (Pa. Super. 2002).

Whether the Commonwealth has demonstrated a good faith effort to procure

the declarant's attendance at trial is a question of reasonableness.

Commonwealth v. Blair, 331 A.2d 213, 215 (Pa. 1975) (holding that the

rule “does not require that the Commonwealth establish that the witness has

disappeared from the face of the earth; it demands that the Commonwealth

make a good-faith effort to locate the witness and fail”). It is within the

discretion of the trial court to determine what constitutes a good-faith effort

to locate a missing witness, and the decision of the court will not be

overturned absent an abuse of discretion.      Commonwealth v. Douglas,

737 A.2d 1188, 1196 (Pa. 1999). See also, Commonwealth v. Greene,




                                    - 12 -
J-S35042-22



unpublished memorandum decision, 264 A.3d 363 (Pa. Super. filed Sept. 10,

2021) (collecting cases).3

       The sum of Appellant’s Pa.R.E. 804(a)(5) argument consists of reciting

the language of the rule and stating that because the warrant for Ms. Wolff

was issued only on the morning of trial, the limited time in which to act on

the warrant rendered erroneous the court’s decision to declare her

unavailable that same day. Because Appellant fails to develop a meaningful

argument with citation to pertinent authority, we find this issue waived. See

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”) (citation omitted), cert.

denied, 562 U.S. 906 (2010); see also Commonwealth v. Murchinson,

899 A.2d 1159, 1160 (Pa. Super. 2006) (deeming appellant's claims waived

under Pa.R.A.P. 2119(a) because he did not develop meaningful argument

with specific references to relevant case law and to the record to support his

claims); Commonwealth v. Heilman, 867 A.2d 542, 546 (Pa. Super.

2005) (recognizing that failure to provide “such discussion and citation of

authorities     as    are    deemed       pertinent”   may   result   in   waiver);


____________________________________________


3Under Pennsylvania Rule of Appellate Procedure 126(b), nonprecedential
decisions (referring to unpublished memorandum decisions of the Superior
Court) filed after May 1, 2019, may be cited for their persuasive value.



                                          - 13 -
J-S35042-22



Commonwealth v. Cornelius, 856 A.2d 62, 77 (Pa. Super. 2004)

(declining to review appellant's claim where there was limited explanation

and development of the argument).

      Even if we were to review his claim on the merits, the record

establishes that the Commonwealth called its first witness after the jury had

returned for lunch at 1:10 p.m.    By that time, the bench warrant for Ms.

Wolff had been in effect for over two hours, and the Tioga County Sheriff’s

Department reported that it had attempted to execute the warrant at Ms.

Wolff’s home, place of work, and other locations she was said to possibly

frequent. N.T., 9/30/20, at 24-25. The trial court further observed that Ms.

Wolff had maintained personal contact with the courthouse “very recently,”

when it was reiterated to her that she was to appear as a witness at the

scheduled trial. N.T. at 25.

      Given the Commonwealth’s thorough efforts to locate Wolff, coupled

with the trial court’s own understanding that she had testified at the

preliminary hearing in Appellant’s presence and was very recently at the

courthouse in connection with the case and told to appear at trial, the trial

court found that her failure to appear was both unexpected and deliberate,

and it determined that she would not be found on that day.      Accordingly,

the trial court decided that the Commonwealth had made a good faith effort

to procure Ms. Wolff for trial and to locate her on the day of trial when she

failed to show. Under the facts, we discern no abuse of discretion with the




                                    - 14 -
J-S35042-22



court’s decision that Ms. Wolff was unavailable for trial for purposes of Rule

804(a)(5).

      As for the second prong to Appellant’s challenge to the introduction of

Ms. Wolff’s preliminary hearing testimony—namely, that he was denied a fair

and full opportunity to cross-examine Ms. Wolff at the preliminary hearing—

we are guided by the following principles:

      Under both our federal and state constitutions a criminal
      defendant has a right to confront and cross-examine witnesses
      against him. Commonwealth v. McGrogan, 523 Pa. 614, 568
      A.2d 924 (1990) (collecting cases). However, it is well
      established that an unavailable witness' prior recorded testimony
      from a preliminary hearing is admissible at trial and will not
      offend the right of confrontation, provided the defendant had
      counsel and a full opportunity to cross-examine that witness at
      the prior proceeding. Commonwealth v. Rodgers, 472 Pa.
      435, 372 A.2d 771 (1977).

Commonwealth v. Bazemore, 614 A.2d 684, 685 (Pa. 1999).

      Appellant relies on the Pennsylvania Supreme Court’s decision in

Bazemore, 614 A.2d 684 (Pa. 1992), which held that a transcript of

preliminary hearing testimony of a Commonwealth witness was inadmissible

at trial where the Commonwealth had failed to disclose to the defense prior

to the preliminary hearing vital impeachment evidence regarding that

witness, namely, that he had supplied prior inconsistent statements during

police investigations.   Important for our purposes is the observation in

Bazemore that defense counsel would be deemed to have had the

opportunity for full and fair cross-examination of a witness who subsequently

becomes unavailable, if the Commonwealth had disclosed the impeachment


                                    - 15 -
J-S35042-22



evidence to defense counsel “at any time prior to preliminary hearing cross-

examination of [the] witness.” Bazemore, 614 A.2d at 688.4

       Here, in contrast, nowhere does the trial transcript reveal a defense

objection that counsel for Appellant lacked a full opportunity to cross-

examine Ms. Wolff during the preliminary hearing, nor does Appellant argue

in her counseled brief that either pertinent impeachment evidence or any

other evidence advantageous to the defense regarding Ms. Wolff was

unavailable to the defense during the preliminary hearing.          Instead,

Appellant simply offers a bare, unsubstantiated assertion that he lacked a

full and fair opportunity to confer with counsel who represented him at the

preliminary hearing. As for what Appellant would have informed counsel on

that day if given the opportunity, or what he has since learned about his

case that would have made a difference at the preliminary hearing if

revealed at that time, he does not say.

       Because the present facts, therefore, are distinguishable from the

operative facts of Bazemore, such precedent affords Appellant no relief. As

Appellant presents no other argument to support this issue, we dismiss it as

meritless.


____________________________________________


4 See also Commonwealth v. Leak, 22 A.3d 1036, 1045 (Pa. Super 2011)
(noting, “The Commonwealth may not be deprived of its ability to present
inculpatory evidence at trial merely because the defendant, despite having
the opportunity to do so, did not cross-examine the witness at the
preliminary hearing stage as extensively as he might have done at trial.”).



                                          - 16 -
J-S35042-22



     Judgment of sentence is AFFIRMED.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2022




                                - 17 -